Citation Nr: 0922687	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  08-09 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for basal cell carcinoma, 
claimed as skin cancer, to include as due to herbicide 
exposure in Vietnam.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

The Veteran served with the United States Merchant Marine, 
and, pursuant to 38 C.F.R. § 3.7, his service from July 3 to 
August 15 of 1945 is considered active service for VA 
purposes.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  The Veteran appeared at an RO 
hearing in January 2008 and at a Travel Board hearing in 
October 2008.  The case was previously remanded in November 
2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran's claims file contains records of skin treatment 
from Dr. Raymond O'Keefe, beginning in February 1984.  These 
records confirm a lengthy course of treatment for actinic 
keratoses and basil cell carcinomas of the face.  Dr. O'Keefe 
noted in January 1993 that the Veteran was scheduled for 
surgery for basal cell carcinoma of the face, described as 
encompassing a very large lesion extending from the lateral 
canthus on the right eye down over the lateral portion of the 
right malar region and medial portion of the zygomatic area 
onto the right cheek.  This lesion was noted to have been 
present for "an undetermined period of time," with the 
situation "such that [the Veteran] has marked actinic damage 
of his skin because of the 45 yrs. that he spent working as a 
merchant sailor."  

Because this opinion referenced the Veteran's entire period 
as a Merchant Marine, the Board remanded this case for a VA 
dermatological examination to address the question of whether 
the claimed basal cell carcinoma was related to the period of 
active service from July 3 to August 15 of 1945.  The 
requested VA dermatological examination was conducted in 
December 2008.  The examiner, however, did not address the 
specific question posed by the Board in regard to service in 
1945.  While the examiner indicated that the Veteran's skin 
problems did not appear to be Agent Orange-related, the 
examiner further noted that "if they did develop while in 
the military, they may be eligible for service connection."  
The examiner also advised the Veteran to provide a signed 
letter from his dermatologist addressing the exact dates of 
diagnosis of the skin problems.  However, the examiner did 
not in any way address the likelihood that the claimed 
disability was related to the period of active service from 
July 3 to August 15 of 1945, as requested by the Board. 

A further opinion was requested from a Veterans Health 
Administration (VHA) doctor after the case was returned to 
the Board.  In a May 2009 opinion, a VHA doctor noted that 
"the skin cancer in question MAY be related to intense 
ultraviolet light exposure," depending on the location where 
the Veteran was deployed.  The doctor indicated that the 
requested medical nexus opinion could not be provided 
"without knowing the individual's prior and later sun 
exposure history."  

As such, the Board finds that additional efforts for 
determining the Veteran's sun exposure history are needed 
before a further medical opinion is requested.  The Board 
notes that additional information from the Veteran as to his 
locations during the period from July 3 to August 15 of 1945, 
as well as additional medical evidence (if available), would 
also be helpful in this regard.

Accordingly, this case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional information evidence 
regarding the claim on appeal.  The 
Veteran should specifically be requested 
to provide details about his service 
locations and the extent of sun exposure 
during the period from July 3 to 
August 15 of 1945, as well as his entire 
history of sun exposure both before and 
after his limited period of active 
military service in 1945.  The Veteran 
should also be requested to provide 
evidence (i.e., medical or service 
records), or details of available 
additional evidence and corresponding 
signed release forms for any private 
medical treatment.

2.  After ensuring that sufficient 
efforts have been made to obtain all 
additional evidence described by the 
Veteran, he should be afforded a VA 
dermatology examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed basal 
cell carcinoma (claimed as skin cancer).  
The Veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed, and the 
examiner should discuss the Veteran's 
entire history of sun exposure before, 
during, and after the limited period of 
active military service from July 3 to 
August 15 of 1945.  Based on a review of 
the claims file, the Veteran's history of 
in-service sun exposure, and the clinical 
findings of the examination, the examiner 
is requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the diagnosed disorder 
was first manifest during the Veteran's 
period of active service from July 3 to 
August 15 of 1945 or is related to a 
disease, injury, or event during that 
limited period of military service in 
1945.


A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After completion of the above 
development, the Veteran's claim for 
service connection for a basal cell 
carcinoma, claimed as skin cancer and as 
due to herbicide exposure in Vietnam, 
should be readjudicated.  If the 
determination remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

